Exhibit 10.1

LOGO [g21813img01.jpg]

GENSYM CORPORATION

52 SECOND AVENUE

BURLINGTON, MA 01803

August 3, 2006

Robert B. Ashton

6 Occom Ridge

Hanover, NH 03755

Dear Bob:

We are pleased to confirm that, effective August 3, 2006, you have become Gensym
Corporation’s interim President and Chief Executive Officer, reporting to the
Board of Directors.

The salary for this position is $1,250 per day (which is based on an annualized
salary of $287,500) for each full day of services you provide in your capacity
as interim President and Chief Executive Officer, payable semi-monthly and
subject to all applicable federal and state withholding, payroll and other
taxes. Gensym will also pay or promptly reimburse you, upon submission of proper
invoices in accordance with Gensym’s customary practice and policy, for all
reasonable out-of-pocket business, lodging and travel expenses incurred by you
in the performance of your duties and responsibilities as interim President and
Chief Executive Officer, including reasonable transportation expenses incurred
in commuting between Hanover, New Hampshire and Burlington, Massachusetts and
reasonable lodging and meals expenses incurred while staying in the Burlington,
Massachusetts area to perform your services.

All regular full-time employees working 30 or more hours per week are eligible
to participate in the Company’s benefit package, which consists of medical,
dental, life insurance, accidental death and dismemberment, long-term
disability, short-term disability and 401(k). You will not receive any stock
options. You will not participate in the Gensym management bonus plan but may
receive such bonus, if any, as the Board of Directors determines to award you
upon completion of your service.

All Gensym employees are required to sign an agreement pertaining to
non-disclosure, non-competition, and Gensym proprietary information as a
condition of employment. A copy of this agreement is enclosed for your review.

During your employment you will be required to devote your best efforts, skill
and attention to the performance of your duties on behalf of Gensym. You will
not be expected to work full-time and will work such number of days per week as
you and the Board of Directors shall mutually agree from time to time.



--------------------------------------------------------------------------------

As is true for all employees, you will be an employee at-will, where either
party may terminate employment at any time. This letter is not intended to be a
contract of employment for a specific period of time.

Please indicate your acceptance by signing on the signature line below and
returning it.

 

Sincerely,

/s/ David A. Smith

David A. Smith Chairman of the Board of Directors For the Gensym Corporation
Board

 

Accepted:  

/s/ Robert B. Ashton

  Robert B. Ashton